—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered January 7, 1992, convicting him of robbery in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*440The defendant asserts that the prosecutor, in cross-examining the defendant, crossed the boundaries of propriety by compelling the defendant to state that the police officer "lied” (People v Sansevero, 185 AD2d 256).
We conclude that under the circumstances of this case the cross-examination was at the edge of propriety. However, we find no basis to reverse the conviction. The court sustained an objection to this line of questioning and the defendant failed to request curative instructions. Furthermore, the proof of the defendant’s guilt was overwhelming.
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.